 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT

 5                                       DISTRICT OF NEVADA

 6

 7    JOHN NUNLEY,                                       Case No. 2:19-cv-01128-RFB-EJY
 8                       Petitioner,                     ORDER
 9           v.
10    BRIAN WILLIAMS, et al.,
11                       Respondents.
12

13          On August 13, 2019, the Court entered an order directing Petitioner John Nunley to either

14   pay the standard five dollar ($5.00) filing fee or file an application for leave to proceed in forma

15   pauperis (“IFP”) within 45 days. ECF No. 6. To date, Nunley has not paid the filing fee or filed a

16   proper IFP application, and the time for doing so has expired.

17          The Court will give Nunley one more opportunity to comply with the August 13, 2019

18   order. Nunley must file a complete IFP application with an inmate account and financial

19   certificate pursuant to Local Rule LSR 1-2. Failure to do so will result in the dismissal of his

20   petition without prejudice.

21
           IT IS THEREFORE ORDERED:
22
           1. The Clerk of Court is directed to MAIL Nunley a copy of the IFP application for
23
               incarcerated litigants, along with instructions to complete the form and a copy of the
24
               August 13, 2019 order (ECF No. 6).
25
           2. Within 30 days of the date of this order, Nunley must either pay the $5 filing fee or
26
               file an IFP application as required by the Court’s order of August 13, 2019.
27

28
                                                        1
 1   3. Nunley’s failure to timely comply with this order will result in the dismissal of the

 2      petition without prejudice and without further advance notice.

 3   DATED this 9th day of October, 2019.
 4

 5                                                 RICHARD F. BOULWARE, II
                                                   UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                               2
